DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The applicant’s election without traverse of Group I, Claims 1-12, in the response of 13 September, 2022 is acknowledged. Claims 13-25 are withdrawn, and claims 1-12 are examined. 
Response to Amendment
The withdrawal of claims 13-25 and the amendments to claims 1 and 9 in the response filed on 13 September, 2022 are acknowledged. 
Claims 1-25 remain pending in the application. 
Claims 13-25 are withdrawn. 
Claims 1-12 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The applicant's amendments to claim 1 to overcome the 35 USC § 112 rejection of the previous action are acknowledged, and the rejection is withdrawn.
Claims 8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 8, the claim reads “the optical element rotates” [line 4]. This could be interpreted to be a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted to be a drafting error where the intention is to describe functional characteristics of items. Therefore the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. See MPEP 2173.05(p)(II)
In regards to claim 10, the claim reads “free space within the tube is substantially filled by a plurality of individually detached solid particles” [lines 1-2]. The applicant’s disclosure provides no clarification of the term “substantially”. As such, the metes and bounds of the claim cannot be determined. 
In regards to claim 12, the claim reads “wherein the first diameter is no greater than two thirds of the first diameter”. A dimension must be equal to itself. Therefore, the claim is unclear. For the purposes of prosecution, and with reference to the applicant’s initial disclosure, it will be assumed this portion reads “wherein the first diameter is no greater than two thirds of the second diameter”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gora et al. (US PGPUB 2013/0310643). 
In regards to Claim 1, Gora discloses a device for capsule endomicroscopy [Figs.2-3, abstract], comprising: 
a tether [145, Figs.2-3, para.58] having a proximal end [at the connection to 270, Fig.2] and a distal end [at the connection to 220, Fig.2], the tether having a first diameter [outer diameter of 145, Fig.2]; 
an optical fiber [“enclosed optical fiber”, para.16, 65; note that “optical probe” and “driveshaft” appear to be synonyms herein] disposed within the tether, the optical fiber having a proximal end [at 270, Figs.2-3, para.65] and a distal end [at 215, Figs.2-3, para.65]; 
a tube [240, Figs.2-3] enclosing at least a portion of the tether, the tube having a proximal end [Fig.2] and a distal end, the tube [Fig.2] having a second diameter [outer diameter of 240, Fig.2] that is larger than the first diameter [outer diameter of 145, Fig.2]; 
a capsule housing [“capsule”, 220, 225, 230, Figs.2-3, para.60] coupled to the distal end of the tether and the distal end of the tube; and 
an optical element [215, Fig.2, para.66, or in the alternative 330, Fig.3, para.66] disposed within the housing, the optical element being optically coupled to the distal end of the optical fiber and configured to direct light received from the optical fiber toward a periphery of the housing [para.65, or in the alternative, para.66].
In regards to claim 8, Gora discloses the device of claim 1, wherein the optical fiber is configured to rotate within the tether [para.65], and wherein the optical fiber is mechanically coupled to the optical element such that the optical element rotates with rotation of the optical fiber [in the alternative of Fig.2, para.65]. 
In regards to claim 9, Gora discloses the device of claim 1, wherein the optical element is configured to rotate within the capsule housing and is mechanically decoupled from the optical fiber [in the alternative of Fig.3, para.66].
In regards to claim 11, Gora discloses the device of claim 1, wherein the tube has a diameter of about 5 millimeters or less [Fig.2, para.14; by comparison to capsule of diameter 12.8 mm near where the tube tapers to the tether. Further, in a separate embodiment Gora specifies the tether diameter as much less than 5 mm (para.93)]. 
In regards to claim 12, Gora discloses the device of claim 1, wherein the first diameter is no greater than two thirds of the second diameter [Fig.2; the second diameter taken at an appropriate point would satisfy this]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gora et al. (US PGPUB 2013/0310643) in view of Yamazaki (US PGPUB 2010/0191058).
In regards to claim 2, Gora discloses the device of claim 1, however does not positively disclose a plurality of articulation joint components, wherein: 
each of the plurality of articulation joint components is disposed adjacent to at least one of the other articulation joints, and 
each of the plurality of articulation joint components includes at least a first through hole and a second through hole, wherein the first through hole is sized to accommodate the tether; and 
a wire that passes through the second through hole of each of the plurality of articulation joint components.
Yamazaki teaches an endoscope [Figs.1-2] comprising a plurality of articulation joint components [21, Figs.2-3, para.32], wherein:
each of the plurality of articulation joint components is disposed adjacent to at least one of the other articulation joints [Figs.2-3], and 
each of the plurality of articulation joint components includes at least a first through hole [central passage of 21, Figs.2-3] and a second through hole [33, Fig.3, para.34], wherein the first through hole is sized to accommodate the tether [note: this means the first hole has some unknown size relationship with the tether. The applicant has not claimed that the first hole is sized to accommodate the tether therein, or that the plurality of articulation joint components are configured such that the tether can pass therethrough or through the first hole.]; and 
a wire [16, Fig.2, para.28, 34; note Yamazaki is inconsistent with labeling the second through hole] that passes through the second through hole of each of the plurality of articulation joint components.
Yamazaki teaches that the endoscope is provided with an imaging device [para.24]. 
Therefore it would have been obvious to one having ordinary skill in the art to provide the device disclosed by Gora along with the endoscope of Yamazaki. This would be done for the predictable result of having a second point of view available. 
This would create a device including the articulation joint components and wire above, especially as the applicant has not required the device not comprise separated components. 
In regards to claim 3, Gora in view of Yamazaki teaches the device of claim 2, 
wherein the plurality of articulation joint components further comprises a distal articulation joint component [Yamazaki: distal 22, Fig.2], 
wherein the distal articulation joint is disposed adjacent to the distal end of the tube [these could be positioned in space in this manner], and 
wherein the wire terminates within the distal articulation joint [Yamazaki: Fig.2].
Note that claims 2 and 3 omit essential subject matter. While this is no longer a 112 (b) rejection, the pitfalls of this kind of claim writing are illustrated by the above rejections. The examiner considers the text of claim 4 to be an example of the basic essential subject matter needed. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gora et al. (US PGPUB 2013/0310643) in view of DeMarco (USPN 5,353,807).
In regards to claim 6, Gora discloses the device of claim 1, however does not positively disclose a plurality of inner tubes, wherein each of the plurality of inner tubes is disposed within the tube.
DeMarco teaches an analogous device for capsule endomicroscopy [abstract, Figs.1a-c] comprising: 
a tether [16, Figs.1a-b] having a proximal end and a distal end, the tether having a first diameter [Figs.1a-b], 
a capsule housing [14, Figs.1a-b] coupled to the distal end of the tether, and
a plurality of inner tubes, wherein each of the plurality of inner tubes is disposed within the tether [18, Fig.1b, col.8 ll.1-17; multiple performing means 12 and corresponding inner tubes 18 portrayed in Figs.1b-c].
DeMarco teaches that the plurality of inner tubes are for the purpose of proving air or water to a body through the capsule, and for providing a medical instrument to a body through the capsule [12, Figs.1b-c, col.8 ll.1-17]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the tether disclosed by Gora to have plural inner tubes in accordance with the teaching of DeMarco. This would be done for the purpose taught above. 
This would create a device where each of the plurality of inner tubes is disposed within the tube, as the tether of Gora in view of DeMarco passes through the tube of Gora in view of DeMarco. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gora et al. (US PGPUB 2013/0310643).
In regards to claim 7, Gora discloses the device of claim 1, however does not positively disclose wherein the tube comprises polyethylene tetraphthalate. 
Gora does disclose wherein the tube may comprise urethane, nylon, flexible or rigid epoxies, or other polymers [para.63]. 
Gora discloses the claimed invention but does not disclose expressly the tube comprises polyethylene tetraphthalate.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device as disclosed by Gora with polyethylene tetraphthalate, because Applicant has not disclosed that this provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with urethane, nylon, flexible or rigid epoxies, or other polymers as disclosed by Gora, because it provides tubular structure, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Gora.
Therefore, it would have been an obvious matter of design choice to modify Gora to obtain the invention as specified in the claim(s).
Allowable Subject Matter
	Claims 4-5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a capsule endomicroscope, comprising: 
a capsule with an optical element therein, 
a tether with an optical fiber enclosed therein, the capsule connected to a distal end of the tether, 
a tube enclosing at least some part of the tether, the tube having a diameter larger than a diameter of the tether, where the capsule is connected to the distal end of the tube, 
wherein the optical element is optically coupled to the optical fiber and is configured to direct light received from the optical fiber towards a periphery of the capsule,
a plurality of articulation joint components disposed within the tube, wherein
the joint components are each disposed adjacent to each other, 
each joint component has a first through hole and a second through hole, 
wherein a wire passes through the second through hole of each of the joint components 
Gora et al. (US PGPUB 2013/0310643) teaches the above except for the joint components and wire. 
Yamazaki (US PGPUB 2010/0191058) teaches the above joint components and wire, but does not teach that they are within the tube. 
In obvious combination, the above prior art teaches the above except for that the joint components are within the tube. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuki et al. (US PGPUB 2016/0276085)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795